               Case 1:20-mj-00046-SAB Document 14 Filed 04/27/20 Page 1 of 7


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KATHLEEN A. SERVATIUS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:20-MJ-00046 SAB
12                                  Plaintiff,             SECOND STIPULATION TO
                                                           CONTINUE PRELIMINARY HEARING
13                           v.                            AND TO EXTEND TIME WITHIN
                                                           WHICH AN INDICTMENT OR
14   JESUS ZEPEDA LOPEZ,                                   INFORMATION MAY BE FILED;
                                                           ORDER
15                                  Defendant.
                                                           Date: April 30, 2020
16                                                         Time: 2:00 p.m.
                                                           Honorable Erica P. Grosjean
17

18
19          The United States of America, by and through MCGREGOR W. SCOTT, United States

20   Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant, by

21   and through his attorney of record, Roger Bonakdar, hereby stipulate and agree as follows:

22          The defendant was charged by Criminal Complaint in the above-captioned matter on or about

23   March 15, 2020 and arrested on March 16, 2020. He appeared that same day. The Preliminary Hearing

24   in this matter was initially set for is set for March 30, 2020 at 2:00 p.m. By stipulation, the parties

25   agreed to continue the hearing until April 30, 2020 and the Court so ordered.

26          In response to the current COVID-19 public emergency, the Centers for Disease Control and

27   Prevention (CDC) has issued guidelines recommending against gatherings of fifty or more persons,

28   effective March 15, 2020; on March 16, 2020, President Trump cautioned that gatherings should be


                                                           1
30
                Case 1:20-mj-00046-SAB Document 14 Filed 04/27/20 Page 2 of 7


 1   limited to ten persons or fewer; the World Health Organization declared COVID-19 a global pandemic
 2   on March 11, 2020; President Trump declared the outbreak to constitute a national emergency on March
 3   13, 2020; California Governor Gavin Newsom declared a state of emergency on March 4, 2020 and
 4   issued a shelter in place order on March 19, 2020.
 5          The CDC currently recommends that people attempt to keep an appropriate distance between
 6   themselves and other people, a technique known as social distancing, which is especially important for
 7   individuals with a higher health risk, and that employers attempt to minimize exposure between
 8   employees and the public and to consider the public health and safety when scheduling group or public
 9   events; and
10          On April 17, 2020, this Court issued General Order 617, suspending all jury trials in the Eastern
11   District of California scheduled to commence before June 15, 2020, and allows district judges to
12   continue all criminal matters to a date after June 1, 2020. In addition, the Order left to the United States
13   Attorney whether to call in the grand juries to indict cases. Thus far, the United States Attorney has not
14   called the grand jury due to public health issues and no grand jury has been in session since the
15   defendant’s arrest. This General Order was entered to address public health concerns related to COVID-
16   19.
17          Pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b), an information or indictment charging an
18   individual with the commission of an offense shall be filed within 30 days from the date on which such
19   individual was arrested but “[i]f an individual has been charged with a felony in a district in which no
20   grand jury has been in session during such thirty-day period, the period of time for filing of the
21   indictment shall be extended an additional thirty days”.1 In addition to this automatic exclusion, the Act
22   excludes “[a]ny period of delay resulting from a continuance granted by any judge . . . if the judge
23   ///
24
            1
25             This provision should apply to grand juries that remain available but are not sitting. The
     Supreme Court has referred to a grand jury being “not in session” to refer to the grand jury’s “schedule,”
26   not its empanelment. Jaben v. United States, 381 U.S. 214, 219 (1964); United States v. Towill, 548
     F.2d 1363, 1367 (9th Cir. 1977) (“A close reading of Jaben convinces us that the Court meant to equate
27   ‘session’ with the current ‘grand jury schedule,’ not with the theoretical possibility of summoning a
     grand jury on short notice.”). “In session,” under Federal Rule of Criminal Procedure 6(d)(1), similarly
28   refers to a particular meeting of the grand jury; thus the Rule describes the “persons who may be present
     while the grand jury is in session[.]” Id.

                                                          2
30
               Case 1:20-mj-00046-SAB Document 14 Filed 04/27/20 Page 3 of 7


 1   granted the continuance on the basis of his findings that the ends of justice served by taking such action
 2   outweigh the best interest in the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).
 3           Under 18 U.S.C. § 3164, an additional speedy-trial requirement applies to a defendant who is (1)
 4   “being held in detention solely because he is awaiting trial” or (2) “released” but “designated by the
 5   attorney for the Government as being ‘high risk.’” 18 U.S.C. § 3164(b). For such defendants, trial
 6   “shall commence not later than ninety days following the beginning of such continuous detention or
 7   designation of high risk by the attorney for the Government.” Id. Failure to do so shall result in release
 8   from custody or “automatic review . . . of the conditions of release.” Id. However, the “periods of delay
 9   enumerated in section 3161(h) are excluded in computing the time limitation specified in this section.”
10   Id. Accordingly, the ends-of-justice exclusion applies to § 3164’s 90-day rule.
11           Although the General Order addresses the district-wide health concern, the Supreme Court has
12   emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
13   openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
14   Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
15   exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
16   at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
17   judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
18   orally or in writing”).
19           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
20   and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances
21   are excludable only if “the judge granted such continuance on the basis of his findings that the ends of
22   justice served by taking such action outweigh the best interest of the public and the defendant in a
23   speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets
24   forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice
25   served by the granting of such continuance outweigh the best interests of the public and the defendant in
26   a speedy trial.” Id.
27           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code
28   T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,


                                                            3
30
                 Case 1:20-mj-00046-SAB Document 14 Filed 04/27/20 Page 4 of 7


 1   natural disasters, or other emergencies, this Court has discretion to order a continuance in such
 2   circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
 3   following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
 4   recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
 5   States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
 6   September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
 7   similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
 8          In light of the societal context created by the foregoing, this Court should consider the following
 9   case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
10   justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
11   for the Preliminary Hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
12   pretrial continuance must be “specifically limited in time”).
13                                                 STIPULATION
14          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
15   through defendant’s counsel of record, hereby stipulate as follows:
16          1.       By previous order, this matter was set for status on April 30, 2020.
17          2.       Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into
18   account the public interest in the prompt disposition of criminal cases, good cause exists to continue the
19   preliminary hearing date to June 4, 2020.
20          3.       Because no grand jury will likely be in session in the Eastern District of California until
21   June 4, 2020, even if the additional 30-day extension under 18 U.S.C. § 3161(b) did not apply, a
22   continuance should be granted because failure to grant a continuance in this matter would likely make a
23   continuation of the proceeding impossible or result in a miscarriage of justice, and the ends of justice
24   served by a continuance in this case therefore outweigh the best interest of the public and defendant in a
25   speedy trial.
26          4.       In addition, the ends of justice served by a continuance outweigh the best interests of the
27   defendant and the public in a speedy trial because failure to grant a continuance would:
28                   a)     likely result in a miscarriage of justice;


                                                           4
30
                 Case 1:20-mj-00046-SAB Document 14 Filed 04/27/20 Page 5 of 7


 1                   b)     deny counsel for the defendant and the government the reasonable time necessary
 2          for effective preparation, taking into account the exercise of due diligence.
 3                   c)     The discovery associated with this case includes many recordings, videos, and
 4          reports and the government will provide such discovery to the defense so that counsel may
 5          commence its investigation into the charges and consult with his client;
 6                   d)     Counsel for defendant desires additional time to review discovery and to confer
 7          with his client regarding a potential resolution of this matter.
 8                   e)     Counsel for the parties believe that failure to grant the above-requested
 9          continuance would deny them the reasonable time necessary for effective preparation, taking into
10          account the exercise of due diligence, especially in light of the closing of the United States
11          Attorney’s Office due to possible exposure to COVID-19;.
12                   f)     In addition to the public health concerns cited by General Order 611 and
13          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in
14          this case because counsel or other relevant individuals have been encouraged to telework and
15          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
16          contact should the grand jury be required to meet or a trial be set to proceed.
17          5.       Based on the above-stated findings, the ends of justice served by continuing the case as
18   requested outweigh the interest of the public and the defendant in a trial within the original date
19   prescribed by the Speedy Trial Act.
20          6.       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
21   within which trial and indictment must commence, the time period of April 30, 2020, and June 4,
22   inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it
23   results from a continuance granted by the Court at defendant’s request on the basis of the Court’s
24   finding that the ends of justice served by taking such action outweigh the best interest of the public and
25   the defendant in a speedy trial
26          7.       Therefore, the parties agree that time should be excluded from computation under the
27   Speedy Trial Act under 18 U.S.C. § 3161(h)(7).
28   ///


                                                          5
30
               Case 1:20-mj-00046-SAB Document 14 Filed 04/27/20 Page 6 of 7


 1          ACCORDINGLY, the parties respectfully ask the Court to find that:
 2          Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into account the
 3   public interest in the prompt disposition of criminal cases, good cause exists to continue the preliminary
 4   hearing date to June 4, 2020.
 5          Because no grand jury will be in session in the Eastern District of California for the 30-day
 6   period after the arrest of the defendant in this case, the period of time for filing of the indictment is
 7   therefore extended to pursuant to 18 U.S.C. § 3161(b), namely until June 4, 2020;
 8          In any event, the ends of justice served by a continuance outweigh the best interests of the public
 9   and the defendant in a speedy trial, and the period of time from April 30, 2020 to and including June 4,
10   2020, constitutes a period of delay that shall be excluded in computing the time within which an
11   information or an indictment must be filed and within which trial must begin pursuant to 18 U.S.C. §
12   3161(h)(7).
13          Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy
14   Trial Act dictate that additional time periods are excludable from the period within which a trial must
15   commence.
16          IT IS SO STIPULATED.
17    Dated: April 24, 2020                                     MCGREGOR W. SCOTT
                                                                United States Attorney
18
19                                                              /s/ Kathleen A. Servatius
                                                                KATHLEEN A. SERVATIUS
20                                                              Assistant United States Attorney

21

22   DATED: April 24, 2020                          /s/Roger Bonakdar
                                                    Roger Bonakdar
23                                                  Attorney for Defendant Jesus Zepeda Lopez

24

25                                                      ORDER

26                  Based upon the facts set forth above, the records of this case, the representations of

27   counsel, and the stipulation of the parties,

28


                                                            6
30
                  Case 1:20-mj-00046-SAB Document 14 Filed 04/27/20 Page 7 of 7


 1            IT IS THE FINDING OF THIS COURT that:
 2            Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into account the
 3   public interest in the prompt disposition of criminal cases, there is good cause to extend the time limit
 4   for holding a preliminary hearing until June 4, 2020.
 5            Because no grand jury will likely be in session in the Eastern District of California for the 30-day
 6   period after the arrest of the defendant in this case, the period of time for filing of the indictment is
 7   extended to pursuant to 18 U.S.C. § 3161(b), namely until June 4, 2020;
 8            The ends of justice served by the schedule set forth herein as requested outweigh the interest of
 9   the public and the defendants in a either an indictment or a trial within the original date prescribed by
10   the Speedy Trial Act for the reasons stated in the parties’ stipulation.
11            IT IS HEREBY ORDERED that the preliminary hearing in this case be continued from April 30,
12   2020 until June 4, 2020 at 2:00 p.m.
13            IT IS FURTHER ORDERED THAT for the purpose of computing time under the Speedy Trial
14   Act, 18 U.S.C. § 3161(b) and 3164, within which an indictment must be returned and trial must
15   commence, the time period of April 30, 2020 until June 4, 2020, inclusive, is deemed excludable
16   pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court
17   at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such
18   action outweigh the best interest of the public and the defendant in a speedy trial..
19
     IT IS SO ORDERED.
20

21   Dated:       April 27, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
22
              .
23

24

25

26
27

28


                                                            7
30
